Citation Nr: 1400213	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-46 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder with depressive disorder (PTSD).

4.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2010 decisions of the Huntington, West Virginia, Regional Office (RO).

Based on the evidence of record and to most accurately reflect the benefit sought on appeal, the claims for ischemic heart disease and left bundle branch block have been recharacterized as a claim for a heart disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

In June 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge and a transcript of the proceeding is of record.

The April 2009 RO decision denied a rating in excess of 50 percent for PTSD.  The Veteran filed a timely notice of disagreement, and VA received a timely November 2009 Appeal to Board of Veterans' Appeals (VA Form 9); however, this matter was not addressed at the June 2013 Board hearing.  

The Board acknowledges receipt of the June 2013 correspondence from the Veteran's attorney, requesting to withdraw services as his representative.  The Board sent the Veteran a letter in October 2013, asking the Veteran to clarify if he wished to appoint another representative or represent himself.  In an October 2013 statement, the Veteran expressed a desire to himself in the appeal without the services of his attorney; therefore the Veteran is unrepresented in this appeal. 

The issues of entitlement to increased disability ratings for bilateral hearing loss, and PTSD; and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran has qualifying service in the Republic of Vietnam and is presumed to have been exposed to herbicides in service.  

2.  The Veteran has a diagnosis of unstable angina.  

3.  Unstable angina is presumptively related to in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for service connection for unstable angina have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a Veteran notification of information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The Board's decision grants the heart disability service connection claim, which is an award of the full benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506(1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996) (table). 

At the outset, the evidence confirms the Veteran's current diagnosis of unstable angina, a heart disability, is compensably disabling.  See "DISCHARGE DIAGNOSES," VA Discharge Summary, Jun. 28, 2010.  Thus, the determinative issue is whether the disability is related to his service, and the Board will center the analysis to follow on this matter.  

Service department records confirm the Veteran's combat service in the Republic of Vietnam and his receipt of the Combat Infantry Badge and the Bronze Star Medal with "V" device.  Accordingly, VA presumes the Veteran was exposed to an herbicide agent in service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Presumptive service connection due to herbicide exposure is only warranted for a finite list of diseases, including ischemic heart disease.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease is noted as "including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010).  

In sum, the evidence confirms that the Veteran is presumed to have been exposed to herbicides in service and has a current diagnosis of unstable angina, a disability presumptively related herbicide exposure.  Thus, service connection for unstable angina disease is warranted.  



ORDER

Service connection for unstable angina disease is granted.  


REMAND

On his November 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at the local VA office to provide testimony in support of his claim for an increased rating for PTSD; however, he has not had the opportunity to provide testimony before the Board in support of his claim.  The Veteran's request for a Board hearing on the issue of an increased rating for PTSD should be honored and on remand he should be provided such opportunity.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2013).  

At his June 2013 Board hearing, the Veteran provided testimony that his bilateral hearing loss disability had increased in severity since his most recent October 2012 VA audiological examination.  See Board Hearing Trans., Jun. 12, 2013, pp. 5-7.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The record suggests the Veteran receives regular VA treatment for his bilateral hearing loss; however, no pertinent records of his VA care, dated since April 2012, have been associated with the claims folder.  VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  For this reason, the claim must be remanded. 

The Veteran seeks a TDIU rating but the adjudication of this issue may be impacted by the adjudication of the bilateral hearing loss disability being remanded and the implementation of the grant of service connection for unstable angina.  Accordingly, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together, rending a decision by the Board on the Veteran's TDIU claim premature at this point.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011); Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999). 

Generally, when remanding a claim to afford the opportunity to provide Board testimony, the Board refrains from directing any additional development efforts.  Here, however, adjudication of the PTSD claim may impact the TDIU claim within the Board's jurisdiction.  Given the foregoing, and in the interest of fairness to the Veteran and efficient usage of VA resources, the Board directs appropriate development and adjudication efforts be completed on remand, in addition to providing the Veteran the opportunity to testify before the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the local VA office, in accordance with applicable laws and regulations related to his increased rating claim for PTSD.  A copy of the notice sent to the Veteran shall be associated with the claim folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or he fails, without good cause, to report for the scheduled hearing, the claim folder should be returned to the Board for appellate review.

2.  Contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received treatments and/or hospitalizations for any hearing impairment and psychiatric conditions, including by S. Dreyer, Ph.D., since December 2009.  All development efforts should be associated with the claims file. 

3.  Obtain all outstanding VA treatment and hospitalization records, dated since April 2012.  Any negative response should be in writing, and associated with the claims folder.

4.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

5.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA social and industrial survey.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the conditions, including the Veteran's account of symptomatology and the relevant medical evidence of record.

The social worker is requested to opine whether or not it is at least as likely as not (i.e., a degree of probability of at least 50 percent or higher) that the Veteran's service-connected disabilities alone, and without consideration of his age or non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation in light of his education and work experience.  

If the answer to this question is in the negative, the examiner is requested to discuss the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.  A rationale must be provided for all opinions expressed. 

6.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If any issue on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran, and an appropriate period of time should be provided for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


